Title: To Thomas Jefferson from John Taylor, 12 July 1808
From: Taylor, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Virginia—Port Royal July 12. 1808
                  
                  Your letter of June the 22d. only reached me this day; being directed “near the Bowling Green” it has slept in that post office; for I now live 17 miles from it, near Port Royal.
                  Immediately on receiving your first letter, I applied to Mr. Martin to make a drill for you, and my instances have been often repeated. His inclination to comply was strong and he promised it. The difficulty was to find out a skilful workman. Towards removing it, I made all the enquiries in my power, and recommended the best I could find; but he would not do. I was informed several months ago, that Mr. Martin had heard of one who lived 70 or 80 miles from him, whom he meant to engage if he could. I will write to him to day. But the drill can not be in readiness for the vessel you mention, unless it is now finished. Mr. Martin is in very good circumstances, loves ease, never was a workman, and moves slowly. His address, should you wish to write to him is—Majr. Thomas C. Martin—King William county—Virga—By post to Dunkirk.
                  The seed of Benney or Sesamum will be thankfully received, and a note of the mode of its culture and of expressing the oil, will add to the obligation. Volney mentions sesamum as much cultivated in Syria.
                  The hope you are so good as to excite; that the United states may not be drawn into the phrenetick vortices of European affairs; had been upon news-paper lights, previously relinquished. The dictatorial temper of Bonaparte towards this country, seemed so much in character, that I believed it; and concluded that his resolution to have no neutrals, would offer to the English the alternative of making us their friends and foes to France, or their foes and friends to France; and that they would certainly choose the former at any price you might ask. But if the United States, beset with the most abandoned and obstinate passions which assail the rights of nations, shall yet escape unhurt, it will be a blessing to the present generation, a triumph for republican government, and a subject worthy of an accomplished biographer. Perilous as our situation is, I sleep sound; remembering, that during one of General Green’s southern campaigns, his army being in a very dangerous position, the watchful General in traversing the camp some hours before day, entered the tent of Colo. Green of Culpeper, and finding him in a sound sleep, awoke and chidingly asked him, how he could sleep so quietly, when he knew the danger to which the army was exposed. “Because you was here, General” replied Green.
                  As I live above 60 miles from Richmond, I shall have no opportunity of seeing the most valuable of all instruments in the most perfect form; but if it is simple enough for common use, it will travel to me.
                  I am with the highest respect and esteem, Dr. Sir, Your mo: obt. St.
                  
                     John Taylor 
                     
                  
               